DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 1, the status of the copending application which has since issued as a patent, must be updated.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the recitation “driving the at least one lateral fixation element and the at least one second fixation element through respective eyelets that define respective bone fixation holes of the bone plate” renders the claim vague and indefinite because it is unclear how many fixation elements are received in each eyelet.  Applicant’s disclosure shows only one lateral fixation element received in a respective eyelet and one second fixation element to be received in another respective eyelet. 
In claim 14, the recitation “the driving steps comprise threadedly purchasing the at least one lateral fixation element and the at least one second fixation element with the bone plate in the respective bone fixation holes” renders the claim vague and indefinite because it is unclear how many fixation elements are received in each bone fixation hole.  Applicant’s disclosure shows only one fixation element received in a bone fixation hole.  
Claim 16 recites structure which does not affect method steps in a manipulative sense – for e.g. which portion of the plate faces the circumferential rim of the patella. 
Appropriate correction is required. 

Allowable Subject Matter
Claims 1-12 and 15 are allowed.
Claims 13-14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the claimed method steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 23, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775